IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 00-60530
                        Conference Calendar


MIKE SALTS, Individually and as an Officer of
Salts Funeral Home; MARIE SALTS, Individually and
as an Officer of Salts Funeral Home,

                                         Plaintiffs - Appellants,
   v.

MICHAEL MOORE, Etc., ET AL.,

                                         Defendants,

TRAVIS CHILDERS, Professionally, Individually, Jointly, and
Severally; JIMMY MOORE, Professionally, Individually,
Jointly, and Severally; JOE WAYNE GARNER, Professionally,
Individually, Jointly, and Severally; ROY GREEN,
Professionally, Individually, Jointly, and Severally; WILLIAM
MCKINNEY, Professionally, Individually, Jointly, and
Severally; JERRY BARNES, Professionally, Individually,
Jointly, and Severally; KEITH LOVELL, Professionally,
Individually, Jointly, and Severally; TIM HENDERSON,
Professionally, Individually, Jointly, and Severally,

                                              Defendants - Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 1:99-CV-263-D
                      --------------------
                        February 14, 2001

Before SMITH, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     On June 27, 2000, the district court granted judgment on the

pleadings to eight of the above-captioned defendants, all

Prentiss County, Mississippi, or City of Booneville, Mississippi,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-60530
                                -2-

officials or employees.   The district court had previously

granted a motion to dismiss claims against eight defendants who

are officials or employees of the State of Mississippi, only

insofar as claims were made against them in their official

capacities.   Several other defendants did not join in either

motion.   The plaintiffs seek to appeal the district court's June

27, 2000, order.

     When an action involves multiple parties or multiple claims,

any decision that adjudicates the liability of fewer than all the

parties or disposes of fewer than all the claims does not

terminate the litigation and is not appealable unless certified

under Fed. R. Civ. P. 54(b).    See Thompson v. Betts, 754 F.2d

1243, 1245 (5th Cir. 1985).    The district court has not certified

the June 27, 2000, order in accordance with Rule 54(b).     See

Kelly v. Lee's Old Fashioned Hamburgers, Inc., 908 F.2d 1218,

1220 (5th Cir. 1990) (en banc) (an order is considered appealable

if the language in the order either independently or together

with related parts of the record reflects the district court’s

clear intent to enter a judgment under Rule 54(b)).   Accordingly,

we are without jurisdiction.

     APPEAL DISMISSED.